Appellant was convicted of burglary, and his punishment fixed at three years in the penitentiary.
There are no bills of exceptions in the record.
The statement of facts shows that the house of one T. W. Gibbs was entered burglariously and, among other things, several suits of clothes stolen. Soon thereafter appellant was arrested, and was found wearing one of the stolen suits, with many of the identifying marks thereon cut out, leaving some such marks, doubtless overlooked.
Appellant's contention, evidenced by the testimony of his sister, is that he had purchased such suit from one who was the thief. The trial court charged the jury upon this proffered defense, and evidently they rejected the same.
The case was submitted to the jury on the law of circumstantial evidence, and we find no objections to the charge in the record.
We think the evidence sufficient. See Sec. 2346, p. 1283, Branch's Penal Code, and cases there cited.
The judgment is affirmed.